Per Curiam:

These four appeals, arising in the nineteenth judicial district of Kansas, involve a single question: Are the state director of property valuation, the state board of tax appeals, the state board of equalization and the individual members, the attorney and the secretary of those boards, indispensable, necessary or proper parties defendant in a local action to recover taxes paid under protest?
The question was fully considered and answered in the negative in Northern Natural Gas Co. v. Bender, 208 Kan. 135, 490 P. 2d 399, under which authority the judgments appealed from are affirmed.